IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                             §
PETITION OF BRIAN L.                             § No. 417, 2015
TUNNELL FOR A WRIT OF                            §
HABEAS CORPUS                                    §

                                Submitted: August 25, 2015
                                Decided:   September 8, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                         ORDER

          This 8th day of September 2015, it appears to the Court that:

          (1)    On August 10, 2015, Brian L. Tunnell filed a petition for a writ of

habeas corpus. On August 25, 2015, the State filed an answer and motion to

dismiss.

          (2)    This Court has no original jurisdiction to issue a writ of habeas

corpus.1 In addition, Tunnell is currently represented by the Office of the Public

Defender, there is no indication that he has received permission to act as co-

counsel, and he may not represent himself in this proceeding.2

          NOW, THEREFORE, IT IS ORDERED that the petition for the issuance of

a writ of habeas corpus is DISMISSED.

                                                       BY THE COURT:
                                                       /s/ Leo E. Strine, Jr.
                                                       Chief Justice

1
    Del. Const. art. IV, § 11(5); 10 Del. C. § 6901; In re Cantrell, 678 A.2d 525, 526 (Del. 1996).
2
    In re Haskins, 551 A.2d 65, 66-67 (Del. 1988).